 1   THE LAW OFFICES OF JUDITH S. LELAND, APLC
     7007 Washington Avenue, Suite 240
 2   Whittier, CA 90602
 3   Telephone: (562) 904-6955
     Facsimile: (562) 632-1301
 4
     ALEXIS M. LELAND (State Bar No: 223729)
 5   E-mail: tracey@disabilitylawfirm.com
 6   Attorneys for Plaintiff
     TRACY L. WILKISON
 7   Acting United States Attorney
 8   DAVID M. HARRIS
     Assistant United States Attorney
 9   Chief, Civil Division
10   CEDINA M. KIM
     Assistant United States Attorney
11
     Senior Trial Attorney, Civil Division
12   IN SEON JEONG, CSBN 291908
13   Special Assistant United States Attorney
           Social Security Administration
14         160 Spear Street, Suite 800
15         San Francisco, CA 94105
           Telephone: (510) 970-4824
16
           Facsimile: (415) 744-0134
17         Email: Inseon.Jeong@ssa.gov
18         Attorneys for Defendant

19                       UNITED STATES DISTRICT COURT
20                      CENTRAL DISTRICT OF CALIFORNIA
21
22   JUAN BAHENA,                       )   Case No. CV 20-04391-ADS
23                                      )
24         Plaintiff,                   )   ORDER AWARDING EQUAL
                                        )   ACCESS TO JUSTICE ACT
25             v.                       )   ATTORNEY FEES PURSUANT TO
26   ANDREW SAUL,                       )   28 U.S.C. § 2412(d)
     Commissioner of Social Security,   )
27                                      )
28         Defendant.                   )
                                        )
 1         Based upon the parties’ Stipulation for the Award and Payment of Equal
 2   Access to Justice Act Fees, IT IS ORDERED that fees in the amount of THREE
 3   THOUSAND NINE HUNDRED DOLLARS [$3,900.00]. as authorized by 28
 4   U.S.C. § 2412(d), be awarded subject to the terms of the Stipulation
 5
 6   Dated: May
            ___________
                12, 2021             ___________________________________
                                           /s/ Autumn D. Spaeth
                                     HONORABLE AUTUMN D. SPAETH
 7                                   UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
